     Case 2:19-cv-00227-MTL-DMF Document 56 Filed 04/30/20 Page 1 of 4




 1   WO                                                                                     SH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Adam Paul Blomdahl,                           No. CV 19-00227-PHX-MTL (DMF)
10                        Plaintiff,
11    v.                                            ORDER
12
      Unknown Jaffe, et al.,
13
                          Defendants.
14
15          Plaintiff Adam Paul Blomdahl, who is currently confined in Arizona State Prison
16   Complex (ASPC)-Florence, Browning Unit in Florence, Arizona, brought this civil rights
17   action pursuant to 42 U.S.C. § 1983. Plaintiff has filed the following motions: (1) Motion
18   for Summary Judgment (Doc. 45); (2) Motion for Defendants to Respond (Doc. 51); (3)
19   Motion to Submit Exhibits (Doc. 54); and (4) Motion to Submit Operational Journal (Doc.
20   55). Also before the Court is Defendants’ Motion to Strike. (Doc. 50.)
21   I.     Background
22          Upon screening Plaintiff’s First Amended Complaint under 28 U.S.C. § 1915A(a),
23   the Court determined that Plaintiff stated a Fourteenth Amendment conditions-of-
24   confinement claim against Maricopa County Health Services Psychiatrist Dr. Jaffe in
25   Count Two and a Fourteenth Amendment excessive force claim against Maricopa County
26   Sheriff’s Office (MSCO) Sergeant Shamrock in Count Three. (Doc. 8.) The Court directed
27   Defendants Jaffe and Shamrock to answer and dismissed the remaining claims and
28   Defendants. (Id.)
     Case 2:19-cv-00227-MTL-DMF Document 56 Filed 04/30/20 Page 2 of 4




 1   II.    Plaintiff’s Motion for Summary Judgment
 2          A court must grant summary judgment “if the movant shows that there is no genuine
 3   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 4   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 5   movant bears the initial responsibility of presenting the basis for its motion and identifying
 6   those portions of the record, together with affidavits, if any, that it believes demonstrate
 7   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. Additionally,
 8   Local Rule of Civil Procedure 56.1(a) requires that:
 9                Any party filing a motion for summary judgment must file a
                  statement, separate from the motion and memorandum of law,
10                setting forth each material fact on which the party relies in
                  support of the motion. The separate statement should include
11
                  only those facts that the Court needs to decide the motion.
12                Other undisputed facts (such as those providing background
                  about the action or the parties) may be included in the
13
                  memorandum of law, but should not be included in the separate
14                statement of facts. Each material fact in the separate statement
                  must be set forth in a separately numbered paragraph and must
15                refer to a specific admissible portion of the record where the
16                fact finds support (for example, affidavit, deposition, discovery
                  response, etc.). A failure to submit a separate statement of
17                facts in this form may constitute grounds for the denial of
18                the motion.

19   (Emphasis added.)

20          In his Motion for Summary Judgment, Plaintiff fails to set forth or discuss the

21   relevant legal standards for obtaining summary judgment and does not comply with the

22   requirements of Federal Rule of Civil Procedure 56 or Local Rule of Civil Procedure 56.1

23   for filing summary judgment motions. See Fed. R. Civ. P. 56(a) (a party moving for

24   summary judgment must identify each claim or defense on which summary judgment is

25   sought and show there is no genuine dispute as to any material fact); LRCiv 56.1(a)

26   (requiring a separate statement of facts that refer to a specific admissible portion of the

27   record where the fact finds support). Plaintiff did not submit a separate statement of facts

28   consisting of separately numbered paragraphs citing to specific evidence in the record that



                                                 -2-
     Case 2:19-cv-00227-MTL-DMF Document 56 Filed 04/30/20 Page 3 of 4




 1   support his claims as required by the local rules. Plaintiff has failed to meet his initial
 2   burden at summary judgment of showing that there is no genuine dispute as to any material
 3   fact. Accordingly, the Court will deny Plaintiff’s Motion for Summary Judgment without
 4   prejudice and without requiring a response from Defendants. See Nissan Fire & Marine
 5   Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099, 1102-03 (9th Cir. 2000) (if the movant fails
 6   to carry its initial burden of production, the nonmovant need not produce anything).1
 7   III.   Plaintiff’s Miscellaneous Motions
 8          In his Motion for Defendants to Respond (Doc. 51), Plaintiff moves the Court to
 9   require Defendants to respond to his Motion for Stipulation of Plaintiff’s Declaratory
10   Relief (Doc. 47). On April 6, 2020, the Court issued an Order striking the Motion for
11   Stipulation of Plaintiff’s Declaratory Relief from the record. (Doc. 49.) The Court will
12   not order Defendants to respond to a motion that has been stricken from the docket.
13   Accordingly, Plaintiff’s Motion for Defendants to Respond will be denied.
14          In his Motion to Submit Exhibits (Doc. 54) and Motion to Submit Operational
15   Journal (Doc. 55), Plaintiff asks the Court to allow him to submit several hundred pages of
16   exhibits, but the exhibits are not attached to a motion, response, reply, or any other
17   pleading. Plaintiff may submit exhibits to support his motions, responses, and replies in
18   this action, but he will not be permitted to file a random assortment of exhibits that do not
19   serve as evidence in support of a motion, response, or reply that is currently pending before
20   the Court. Accordingly, Plaintiff’s Motion to Submit Exhibits and his Motion to Submit
21   Operational Journal are denied without prejudice to Plaintiff submitting some or all of these
22   exhibits as attachments to an appropriate motion, response, or reply.
23   IT IS ORDERED:
24          (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
25   for Summary Judgment (Doc. 45), Motion for Defendants to Respond (Doc. 51), Motion
26
27
28         The Court will therefore deny Defendants’ Motion to Strike Plaintiff’s Motion for
            1
     Summary Judgment as moot. (See Doc. 50.)

                                                 -3-
     Case 2:19-cv-00227-MTL-DMF Document 56 Filed 04/30/20 Page 4 of 4




 1   to Submit Exhibits (Doc. 54), Motion to Submit Operational Journal (Doc. 55), and
 2   Defendants’ Motion to Strike (Doc. 50).
 3          (2)    Plaintiff’s Motion for Summary Judgment (Doc. 45) is denied without
 4   prejudice.
 5          (3)    Defendants’ Motion to Strike (Doc. 50) is denied as moot.
 6          (4)    Plaintiff’s Motion for Defendants to Respond (Doc. 51) is denied.
 7          (5)    Plaintiff’s Motion to Submit Exhibits (Doc. 54) is denied.
 8          (6)    Plaintiff’s Motion to Submit Operational Journal (Doc. 55) is denied.
 9          (7)    The deadline for filing dispositive motions is extended to sixty (60) days
10   after the date this Order is issued.
11          Dated this 30th day of April, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
